 JAMES WALSH CONSTRUCTION CO.319James Walsh Construction Company and James A.Braswell, Sr. and Jimmy Lawson Pye. Cases10-CA-21990 and 10-CA-2204618 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTOn 19 March 1987 Administrative Law JudgeLawrence W. Cullen issued the attached decision.The General Counsel filed exceptions and support-ing brief, and the Respondent filed cross-exceptionsand a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.1 Although the Respondent's refusal to consider volunteers to take theplace of Braswell and Pye on the layoff list arguably was a departurefrom past practice, the Respondent presented credited evidence that, be-cause of their poor work performance, Pye and Braswell were chosen forlayoff prior to engaging in any protected activity. Accordingly the Re-spondent's refusal to substitute for Braswell and Pye, volunteers whoseperformance met the Respondent's standards, does not support a findingof discrimination on the basis of the protected concerted activity of thesetwo employees.Sharon Howard, Esq., for the General Counsel.Forest W. Hunter Esq., of Atlanta, Georgia, for the Re-spondent.DECISIONSTATEMENT OF THE CASELAWRENCE W. CULLEN, Administrative Law Judge.This case was heard before me on 10 December 1986 inAugusta, Georgia, pursuant to a consolidated complaintfiled by the Acting Regional Director for Region 10 ofthe National Labor Relations Board (the Board) on 20October 1986. The complaint alleges that violations ofSection 8(aX1) of the National Labor Relations Act (theAct) were committed by Respondent Walsh Construc-tion Company (the Respondent) by its discharge and fail-ure or refusal to reinstate James A. Braswell Sr. andJimmy Lawson Pye because they had engaged in con-certed activity with other employees for the purpose ofcollective bargaining and other mutual aid and protec-tion. The complaint is based on separate charges filed byJames A. Braswell Sr. in Case 10-CA-21990 on 4 Sep-tember 1986 and by Jimmy Lawson Pye in Case 10-CA-22046 on 29 September 1986. Respondent by its answerfiled on 12 November 1986 has denied the commission ofany violations of the Act.After due consideration of the evidence and testimonypresented at the hearing including the demeanor of thewitnesses and of the briefs filed by the General Counselfor Respondent, I make the followingFINDINGS OF FACTI. JURISDICTION1. THE BUSINESS OF RESPONDENTThe complaint, as amended at the hearing, alleges, Re-spondent admits, and I find that Respondent is, and hasbeen at all times material, an unincorporated division of'Guy F. Atkinson Company, a Nevada corporation withan office and place of business located at Waynesboro,Georgia, where it is engaged in the construction of a nu-clear power plant, that during the past calendar year(preceding the filing of the complaint), a representativeperiod at all times material, Respondent at its Waynes-boro, Georgia facility provided services valued in excessof $500,000 to Georgia Power Company, which, in turn,purchased and received goods valued in excess of$50,000 directly from suppliers located outside the Stateof Georgia, and that Respondent is, and has been at alltimes material, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESRespondent is a general construction contractor en-gaged in the construction of Georgia Power Company'sVogtle nuclear power plant. In this capacity it employsjourneymen mechanics and operators by Operating Engi-neers (the Union). Respondent is reimbursed for its sala-ries and overhead and paid by Georgia Power Companywho has a representative (Equipment Coordinator Char-lie Gay) assigned to the project to oversee the work toensure that Georgia Power is getting the work per-formed as contracted for with the Respondent that uti-lizes Georgia Power equipment under the terms of thecontractural relationship between Georgia Power andRespondent. Braswell and Pye are journeymen mechan-ics referred to Respondent by the Union and had workedon the project for Respondent on several occasions priorto their most recent referral and employment during1986.The mechanics on the B shift, commencing at 4:30p.m., were supervised by Ricky Blackburn, who servedas an assistant master mechanic. The operators on thisproject were supervised by Neubeni Barwick, a mastermechanic. Both Blackburn and Barwick are members ofthe Union and reported to Equipment SuperintendentArnold Sanders. Blackburn's job is described as one who"totes the radio" wherein he carries a radio to apprisehim of needed repairs on equipment on the site. On 21August 1986 Blackburn was absent and Union StewartJeffrey Waters was informed by Superintendent Sandersthat mechanic Hubert Keen would "tote the radio" in hisabsence that involves an upgrade to assistant master me-284 NLRB No. 45 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDchanic and an increment in pay. Waters protested toSanders that it was Pye's turn to tote the radio in ac-cordance with an informal rotation system that had re-cently been utilized in selecting a replacement for Black-burn. Sanders responded that he wanted either Keen orMechanic Joie Sikes to tote the radio as they were moresuccessful than the other mechanics in getting productionfrom the mechanics. When Waters went out to the shophe was questioned by the mechanics about why Keenwas toting the radio. He repeated Sanders' explanation.Shortly, thereafter, the mechanics asked to meet withSanders and Waters asked Keen to call him on the radio.Sanders appeared and a brief meeting lasting about 2 to 4minutes took place among the mechanics and Sanders.The mechanics questioned Sanders concerning the reasonfor his refusal to allow Pye to tote the radio and his ap-parent refusal to rotate the upgrade among the mechan-ics. Both Braswell and Pye, among other mechanics,spoke up. Braswell told Sanders that he would not workany harder for Keen or Sikes than he would if any othermechanic was toting the radio and asked Sanders toprove his statement that Keen and Sikes were able to getthe most production from the mechanics. Pye testified hetold Sanders this looked liked some more of this "damnbuddy buddy shit" and that someone was lying. NeitherWaters nor Braswell recalled Pye's having used vulgari-ty or curse words. Waters testified that other mechanicshad spoken up. Both Sanders and Waters testified that novoices were raised. In response to a direct question oncross-examination Waters testified he would not charac-terize the meeting as bitter. In response to the inquiriesSanders told the mechanics he was the boss and refusedto change his decision not to permit Pye to tote theradio. Shortly thereafter, he spoke with Waters and toldhim he should not have said anything to the men, ac-cording to the unrebutted testimony of Waters, andWaters replied that it was his job as union stewart tokeep the men informed.Approximately 2 to 3 hours later, according to the tes-timony of Waters, he was informed by Sanders of an im-pending layoff, and that five operators and two mechan-ics would be laid off. Sanders had selected the names ofthe employees who would be laid off and listed them(G.C. Exh. 3). The two mechanics to be laid off wereBraswell and Pye. Waters testified he asked Sanderswhether he could obtain volunteers to take the layoff in-stead of the men listed on the layoff sheet and that Sand-ers agreed to let him attempt to obtain volunteers to re-place the operations on the list but would not allow himto attempt to do so to replace Pye and Braswell on thelist although Waters informed Sanders that Craig Cox, amechanic with less seniority than Pye and Braswell,wanted to volunteer and might be willing to take thelayoff. Waters testified that Sanders wanted "to get thesetwo while the getting's good." Waters testified that inthe past he had been permitted to obtain volunteers andchange the list of men to be laid off by informal agree-ment among the mechanics for the least senior mechanicsto be laid off first. The labor agreement between theUnion and the RespOndent does not provide for seniorityin any aspect of the employer-employee relationship.Moreover, Respondent had issued a reduction-in-forcepolicy issued 25 June 1982 (R. Exh. 2), which providesas follows: "When a piece of equipment is shut down,the employee[s] regularly assigned to that piece of equip-ment will be terminated. In those instances wherein ageneral reduction of employees is required, the selectionof the employees to be terminated is to be made by theProject Equipment Manager or his designated shift su-perintendent." It also provides that consultation with themaster mechanic is advisable in this situation. Additional-ly, the Respondent issued a memo on 14 April 1986(G.C. Exh. 2), reminding staff personnel of its guidelines"to be used to determine the persons to be included in aforce reduction: (1) Completion of/or elimination of jobactivity. (2) Idling of specific equipment. (3) Job per-formance•i.e. check for reprimands. (4) Absenteeism."The layoff was carried out on 22 August 1986 in accord-ance with Sanders' list as Waters was unable to obtainvolunteers to replace the operators on the list and Sand-ers was unwilling to allow him to remove Pye and Bras-well from the list.Sanders was called as a witness by both the GeneralCounsel pursuant to Rule 611(c) of the Federal Rules ofEvidence and by the Respondent in its case. Sanders ac-knowledged attending the meeting but did not consider itto be a meeting at which anything out of the ordinaryhad occurred and denied that he was upset by any com-ments made by Pye or Braswell at that meeting. Sanderstestified further that he was informed on Wednesday, 20August 1986, of the need for a layoff by his superior,Shift Superintendent Jim Ward, and he prepared the listof employees to be laid off in accordance with thenumber designated by Ward. He put Pye and Braswellon the list as two mechanics to be laid off as a result ofcontinuing dissatisfaction with their job performance onthe basis of repeated complaints made to him by GeorgiaPower Coordinator Gay on four or five occasions overseveral months at which time Gay had told him that heneeded to tighten up the job performance of Pye andBraswell as they were standing around talking instead ofworking. Sanders testified he had told Assistant MasterMechanic Ricky Blackburn of this and told Blackburn totalk to them and he had been told by Blackburn that hehad spoken to them. Sanders testified he had personallyobserved Pye and Braswell did not appear to be workingon a number of occasions. Sanders testimony was cor-roborated by Gay who testified that he had told Sanderson several occasions that Sanders had a problem withBraswell and Pye and that Sanders needed to take careof it as he had observed them outside of their work areaor talking instead of working. The most recent occasionwas in July prior to the layoff of 22 August 1986, whenGay worked the B shift instead of the earlier day, shift ashe normally did. Gay also discussed the problem of Bras-well and Pye with Neubern Barwick and may have dis-cussed it with Blackburn but did not specifically remem-ber doing so. Sanders' testimony was further corroborat-ed by Ricky Blackburn who acknowledged that he hadbeen told by Sanders on several occasions to tighten upthe work performance of Braswell and Pye and 'had de-cided to and did talk to all the mechanics in a group onat least two occasions at which time he told them they JAMES WALSH CONSTRUCTION CO.321had needed to tighten up their job performance. Black-burn observed that Braswell and Pye appeared to takelonger to perform their jobs than required and that hehad observed them talking instead of working. Blackburntestified he spoke to the men in a group rather than toBraswell and Pye in order to treat them like men insteadof babies. Neubem Barwick also testified that Gay hadspoken to him on an occasion complaining about thework performance of Braswell and Pye.Sanders testified he normally does not inform the menof a layoff until just prior thereto. This is a policy uti-lized to minimize a slowdown and possible vandalismthat has occurred in the past shortly prior to an antici-pated layoff. On this occasion Sanders told Blackburnwho was the immediate supervisor of the mechanics, ofhis decision to lay off Braswell and Pye on 20 August1986, as Blackburn would be on vacation on 21 August1986 when he planned to announce it and Blackburnagreed with his choice. Blackburn corroborated Sanders'testimony in this regard that he was informed on 20August 1986 that Braswell and Pye would be laid off andthat he agreed with the decision. Sanders testified furtherthat he informed Neubern Barwick of the mechanics andoperators to be laid off and that Barwick agreed. Bar-wick directly supervised the operators rather than themechanics in the shop. Barwick testified that he raisedno objection Concerning Sanders' decision about whichmechanics and operators would be laid off as the equip-ment superintendent always makes these decisions. Sand-ers testified further that he decided to change the rota-tion of who ifilled in for Blackburn on 21 August as hedid not want Pye or Braswell carrying the radio as theywere due to be laid off. Approximately a week beforethe hearing, the remainder of the B shift had been laidoff including Blackburn, who has no prospects for re-turning to this job. Sanders has accepted a position withanother employer in another State. After the filing of thecharge in this case, statements were taken by the Re-spondent and Blackburn gave a statement to the Re-spondent. Stewart Waters subsequently approached himand told him he could be subject to charges broughtbefore the Union for making derogatory remarks abouthis brother union members. Braswell has since broughtsuch charges against Blackburn as a result of his state-ment concerning this matter and these charges werepending at the time of the hearing. Blackburn came for-ward and testified in this case as set out above in the faceof Waters' warning and the charges filed by Braswell.AnalysisThe General Counsel contends that the record demon-strates that Braswell and Pye were engaged in concertedactivity when they, among other mechanics, requestedand engaged in a group meeting with Sanders to protestthe change in procedure for the filling of temporary va-cancies in the assistant master mechanic position and thatthis activity was protected as it concerned complaintsabout wages and terms and conditions of employment asthe mechanics were paid a higher hourly wage ratewhenever they performed the assistant master mechanicsjob and further that Braswell challenged Sanders assess-ment of their work performance and Pye asserted favor-itism was being used against the employees in making thedecision to change the rotation of the upgrade to the po-sition of assistant master mechanic.It is undisputed that the job was winding down andthe layoff itself is not alleged as a violation in the com-plaint nor does the General Counsel contend that it wasmade for other than legitimate business reasons. Ratherthe General Counsel contends that the selection of Pyeand Braswell for the layoff rather than less senior em-ployees or Cox, a volunteer, was discriminatory. TheGeneral Counsel contends a prima facie case has been es-tablished by the timing of the announcement of thelayoff occurring only 3 hours after the meeting betweenSanders and the mechanics and in view of Sanders' com-ments to Waters that he was going "to get those two[Braswell and Pye] while the getting is good." Sandersfor his part testified that he wanted to lay off these twomechanics rather than others including mechanic Cox,whom he considered to be a good worker. The GeneralCounsel further contends that the layoff of Braswell andPye represented a departure from past practice whereinWaters was permitted 40 seek volunteers for layoffs. TheGeneral Counsel further contends that the Respondenthas failed to rebut the prima facie case of violations ofthe Act, by failing to show that the action would havetaken place even in the absence of the protected activi-ties of Braswell and Rye.Respondent contends that the activities engaged in byBraswell and Pye were not protected, as they were en-gaged in to protest the refusal of Respondent to promotethem to a supervisory position. Further Respondent con-tends that the evidence did not show that the meetingwas bitter as characterized by the General Counsel inher opening statement,' but rather the evidence shOwedthat a brief business meeting had taken place whereinSanders rejected the demands of the mechanics to con-tinue to rotate the temporary upgrade to assistant mastermechanic. The Respondent further contends that the evi-dence shows that Sanders acted solely from legitimatebusiness motives to lay off the two mechanics Respond-ent could most afford to lose, those whose job perform-ance was least satisfactory.I conclude that the General Counsel has established aprima facie case of a violation of the Act. Initially, I findthe activities engaged in by Braswell and Pye were pro-tected as legitimate protests concerning their wages andterms and conditions of employment as promotion to thesupervisory position on a temporary basis was a normalupgrade routinely offered to the mechanics and affectedtheir wages, terms, and conditions of employment. Fur-thermore, their protest concerning Sanders assessment oftheir productivity albeit as a supervisor was inherentlyprotected as was their protest of favoritism in the selec-tion of mechanics for the temporary upgrade. The con-certed nature of the protest of Braswell and Pye onbehalf of themselves and their fellow employees clearlymeets the test of protected activities set out in Meyers In-dustries, 281 NLRB 882 (1986). It is immaterial that thetemporary promotion sought was to a supervisory posi-tion as their prospects for promotion were a condition oftheir employment. Ford Motor Co., 251 NLRB 413 322DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(1980). The timing of the selection of Braswell and Pyefor layoff and Sanders' refusal to allow Waters to seekvolunteers to replace Braswell and Pye on the layoff listwhile allowing Waters to seek volunteers to replace theoperators on the layoff list show disparate treatment inthis case that was emphasized by Sanders' comment toWaters that he wanted to get Braswell and Pye whilethe getting was good. The disparate treatment followingshortly after the engagement in protected concerted ac-tivities during which Sanders' authority was challengedand he was accused of lying established a prima faciecase that Respondent's layoff of Braswell and Pye wasmotivated by their engagement in protected concertedactivities, notwithstanding whether Waters would char-acterize the meeting as bitter.However, I find that the evidence presented by Re-spondent demonstrates that Braswell and Pye wouldhave been laid off even in the absence of their engage-ment in protected activity. I found Sanders, Barwick,Blackburn, and Gay's account of events to be credible. Ifmd Blackburn's steadfastness in his testimony concern-ing the job performance of Braswell and Pye, and thathe had been apprised on 20 August 1986 (the day priorto the meeting of 21 August 1986), by Sanders of his de-cision to lay off Pye and Braswell even in the face ofthreatened actions by his fellow union members to beparticulary noteworthy. This is consistent with Sanders'testimony that he had made the decision to lay off Bras-well and Pye the evening before the 21 August 1986meeting. I am convinced that he told the truth. Further-more, Gay was an independent witness who had noreason to do other than truthfully testify in this matter,and in fact whose testimony the General Counsel doesnot dispute. Barwick also testified in a forthright manner.I do not regard the difference in the testimony of Sand-ers and Waters as significant. Both testified that themeeting between Sanders and the mechanics was brief,that all the mechanics spoke up, and that no one raisedtheir voice. I do not find the instances related by Waters,wherein seniority was allegedly used, to be compelling inthis case as they were few in number and apparently noset formula had been developed or acceded to by the Re-spondent and in view of the clear lack of contracturallanguage or established practice of the use of senioritytherein. Moreover, I do not view the action of Sandersof waiting for a layoff to terminate Braswell and Pye asunreasonable given the winding down of the job and hishaving previously been spoken to by Gay concerningtheir job performance and his instructions to Blackburnto discuss their job performance with them. Under allthese circumstances, I find that Respondent has rebuttedthe prima facie case established by the General Counsel,by a preponderance of the evidence and has persuasivelydemonstrated that the Respondent would have laid offBraswell and Pye even in the absence of their protectedactivity. Wright Line, 251 NLRB 1083 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982);Roure Bertrand Dupont, Inc., 271 NLRB 443 (1984), andNLRB v. Transportation Management Corp., 462 U.S. 393(1983). I accordingly recommend that the complaint bedismissed in its entirety.CONCLUSIONS OF LAW1.Walsh Construction Company, the Respondent, isan employer within the meaning of Section 2(6) and (7)of the Act.2.Respondent did not violate Section 8(a)(1) of theAct by its layoff of employees James A. Braswell andJimmy Lawson Pye.On these fmdings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'.ORDERThe complaint is dismissed in its entirety.If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.